Thornton, J. -.
This is an appeal prosecuted by defendants Porter and Maclay from an order denying their motion for a new trial. The action was partition. We find in the transcript what is called an interlocutory decree in partition, made and entered on the 6th of December, 1870, and a judgment in partition, to which all parties consented, entered on the 24th of March, 1871. There are some modifications of the judgment mentioned, the last of which was on the 28th of May, 1877, and related to the costs of the action. The appellants were not originally parties to the action, but were made so by an order substituting them for certain defendants, entered on the 8th day of August, 1878. The notice of intention to move for a new trial was filed on the 9th day of August, 1878.
Treating the judgment entered in this cause either as interlocutory or final, the motion for a new trial was made too late. The party intending to move for a new trial must within ten days after notice of the decision of the Court where the cause was tried, as in this case, by the Court, file with the clerk and serve upon the adverse party a notice of his intention to make such motion. (§ 659, Code Civ. Proc.) The judgment was valid. It may have been erroneous because entered against infants by consent of the guardians representing them, but it was not void. Under such circumstances it might have been reversed as to the infants on appeal. There is here no appeal from the judgment; and, in fact, the time for appealing from it had long passed, when the notice of the motion for a new trial was given. It is recited in the judgment that the partition made by the commissioners was, as appears from their report, made as directed and determined by the Court in its interlocutory decree, and this was done without any objection or exception to the report.
*83It thus appears that the Court passed on the partition made, and approved it. Under such circumstances we think that the guardians of the infants were authorized to consent to the judgment as entered—that is to say, after the Court had passed on the partition made, and approved it. Having thus consented to the judgment as entered, we see no necessity for any notice to them of the judgment in order to impose on them the obligation to move for a new trial within the ten days after the judgment, if they could, under the circumstances, prosecute such motion. This obligation to move was not effected by the subsequent modifications of the judgment, since the matters which the moving parties wished to review on their motion for a new trial all occurred before the entry of the judgment in 1871. The same reasoning applies to their right to move prior to the Code of Civil Procedure taking effect in 1873.
We see no error in the ruling of the Court below.
The order is affirmed.
Sharpstein, J., and McKee, J., concurred.
McKinstry, J., concurred in the judgment.
Ross, J., being disqualified, took no part in this decision.